[Cite as Jeffers v. Bumgardner, 2016-Ohio-4655.]
                            STATE OF OHIO, BELMONT COUNTY

                                 IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT


BILL JEFFERS,                                      )   CASE NO. 15 BE 0024
                                                   )
        PLAINTIFF-APPELLANT,                       )
                                                   )
VS.                                                )   OPINION
                                                   )
GEORGE BUMGARDNER,                                 )
                                                   )
        DEFENDANT-APPELLEE.                        )

CHARACTER OF PROCEEDINGS:                              Civil Appeal from the Belmont County
                                                       Court, Northern Division Belmont
                                                       County, Ohio
                                                       Case No. 14 CVI 00510

JUDGMENT:                                              Reversed.

APPEARANCES:

For Plaintiff-Appellant:                               William H. Jeffers pro se
                                                       199 Young Lane
                                                       St. Clairsville, Ohio 43950

For Defendant-Appellee:                                Atty. Michelle Gorman
                                                       3401 Pennsylvania Ave. Suite B.
                                                       Weirton, WV. 26062


JUDGES:

Hon. Carol Ann Robb
Hon. Gene Donofrio
Hon. Cheryl L. Waite


                                                       Dated: June 17, 2016
[Cite as Jeffers v. Bumgardner, 2016-Ohio-4655.]
ROBB, J.

        {¶1}    Plaintiff-Appellant Bill Jeffers appeals the decision of Belmont County
Court, Northern Division, dismissing his small claims complaint with prejudice. He
argues the trial court’s decision should be reversed for three reasons.        First, he
contends the trial was set outside the 40 day time limit. Second, Appellant contends
the trial court demonstrated prejudice against him. Third, Appellant asserts the trial
court erred when it dismissed his case with prejudice; he claims it should have been
dismissed without prejudice.
        {¶2}    For the reasons expressed below, Appellant’s first and second
arguments lack merit. The third argument has merit. Appellant’s March 4, 2015 filing
constituted a Civ.R. 41(A)(1)(a) notice of voluntary dismissal. Accordingly, the trial
court’s ruling that the case is dismissed with prejudice is reversed.
                                 Statement of the Case
        {¶3}    On October 24, 2014, Appellant filed a small claims complaint against
Appellee asserting Appellee caused damaged to Appellant’s fence; one picket fell off,
two pickets were knocked loose, and there was a hole in the bottom of the fence.
Appellant requested $900.00 in damages.
        {¶4}    Appellee was notified of the claim and trial was scheduled for
December 17, 2014.
        {¶5}    On December 16, 2014, Appellee filed a Motion for Continuance. He
requested the matter be continued until January 28, 2015 so a determination of
insurance coverage availability could be made. 12/16/14 Motion. That motion was
allegedly faxed to the court.
        {¶6}    The trial court granted the motion and reset trial for January 28, 2015.
12/16/14 J.E.
        {¶7}    On January 23, 2015, Appellant filed a Motion for Continuance
asserting he needed more time “to complete” his case. Appellant also asserted the
continuance was needed for medical reasons. The trial court granted the motion and
reset trial for March 4, 2015. 1/27/15 J.E.
        {¶8}    On February 24, 2015, Appellant filed a jury trial demand.          The
following day, the trial court appropriately denied the request based on R.C.
1925.04(A). 2/25/15 J.E. That section indicates the commencement of an action in
                                                                                      -2-

small claims court “constitutes a waiver of any right of the plaintiff to trial by jury.”
R.C. 1925.04(A).
       {¶9}   A few days later, Appellant filed an “Amendment for the Record for
Recusal and Change Venue.” 2/27/15 Motion. This motion requested the trial judge
recuse himself from the case.
       {¶10} On the day of trial, Appellant filed an “Amendment for the Record
Motion for Leave.” Appellant asked the court “for leave of case number CV100510
without prejudice.”    The reason for his request was a medical condition and an
appointment with an orthopedic surgeon in Pittsburgh, Pennsylvania on March 12,
2015. 3/4/15 Motion.
       {¶11} On March 4, 2015, at the scheduled time for trial, the case was called.
Appellee, counsel for Appellee, and a witness subpoenaed by Appellant were
present. Appellant and/or a representative for Appellant were not present. 3/4/15 Tr.
4. The trial court informed Appellee that it wanted to give Appellant a little more time
to appear and would call the case again shortly. 3/4/15 Tr. 4. The case was called
again; Appellant and/or a representative for Appellant were not present. 3/4/15 Tr. 4.
       {¶12} The trial court proceeded to discuss the March 4, 2015 “Amendment for
the Record Motion for Leave” on the record. It explained it was unsure if the motion
was a motion to dismiss, or a motion to continue. 3/4/15 Tr. 4. The trial court stated
the language “without prejudice” is typically used in the dismissal of an action.
3/4/15. Tr. 5. It asked Appellee if he wanted to provide any input on the issue.
3/4/15 Tr. 5. In response to that question, Appellee moved for the trial court to
dismiss the case with prejudice pursuant to R.C. 1925.12 for failure to prosecute.
3/4/15 Tr. 6. The basis for such a request was because Appellant’s motion was
made less than three hours before trial, Appellant failed to appear, and everyone
else, including a subpoenaed witness, appeared. 3/4/15 Tr. 6.
       {¶13} Due to the language of the motion, the use of the phrase “without
prejudice”, the trial court determined it was a request to dismiss the case without
prejudice. 3/4/15 Tr. 7. Accordingly, the trial court dismissed the action and took the
“with or without prejudice” issue under advisement. 3/4/15 Tr. 7.
                                                                                     -3-

       {¶14} Approximately two weeks later the trial court issued its final judgment
entry. It stated, “Plaintiff’s request is partially granted as the matter is dismissed.
However, the dismissal is not without prejudice.” 3/20/15 J.E.
       {¶15} Appellant timely appealed that order.        During the briefing process
Appellant moved to supplement the record. That request was denied. 12/11/15 J.E.
                     Compliance with the Appellate Rules
       {¶16} Appellant’s brief failed to strictly comply with App.R. 16(A)(7). The brief
contained no arguments with respect to each assignment of error. We noted such
deficiency, but concluded it can be gleaned from each assignment of error the issues
for review. 12/11/15 J.E.
                            First Assignment of Error
       “The court erred in setting the proper time of trial under the Ohio Revised
Code 1925.04 in which the set day of trial was approximately 54 days after
commencing of action. The time set for such trial shall not be less than 15 days or
more than forty days after the commencement of the action.”
       {¶17} Trial in small claims court “shall be not less than fifteen or more than
forty days after the commencement of the action.” R.C. 1925.04(B). An action is
deemed commenced when the plaintiff “states the amount and nature of the plaintiff's
claim to the court as provided in this section.” R.C. 1925.04(A).
       {¶18} Appellant filed his complaint stating his claim and the amount of
damages on October 24, 2014. Notice of the claim was sent by certified mail to
Appellee, and the trial court set the trial for December 17, 2014.
       {¶19} Clearly, the trial was set more than 40 days after the commencement of
the action. However, nothing in the record before us suggests Appellant objected to
the trial being set outside the time limits. There were no filings by Appellant prior to
the December 17, 2014 trial date indicating Appellant objected to the date of the trial.
       {¶20} The trial did not occur on that date.       Appellee requested and was
granted a continuance, which caused the trial to be reset for January 28, 2015.
Nothing in the record indicates Appellant objected to the continuance.
       {¶21} The trial did not occur on the January 28, 2015 date. Appellant moved
for a continuance of the January 28, 2015 trial, which was granted and caused the
trial to be reset to March 4, 2015.
                                                                                      -4-

       {¶22} It is a well-established rule that “an appellate court will not consider any
error which counsel for a party complaining of the trial court's judgment could have
called but did not call to the trial court's attention at a time when such error could
have been avoided or corrected by the trial court.” State v. Rogers, 143 Ohio St.3d
385, 2015–Ohio–2459, 38 N.E.3d 860, ¶ 21, quoting State v. Quarterman, 140 Ohio
St.3d 464, 2014–Ohio–4034, 19 N.E.3d 900, ¶ 15.            This is known as forfeiture.
Rogers at ¶ 21. The Twelfth Appellate Court has applied the principles of forfeiture in
addressing a claim that R.C. 1925.04(B) was violated when a small claims trial was
held outside the forty day time limit. Byrd v. Combs, 12th Dist. No. CA86-03-021,
1986 WL 12559 (Nov. 10, 1986) (Appellant did not object to date change that caused
the trial to occur outside the statutory time limit and thus, cannot claim error on
appeal), citing State v. Williams, 51 Ohio St.2d 112, 364 N.E.2d 1364 (1977),
paragraph one of the syllabus (A reviewing court “need not consider an error which a
party complaining of the trial court's judgment could have called, but did not call, to
the trial court's attention at a time when such error could have been avoided or
corrected by the trial court.”).
       {¶23} Furthermore, a party is not “permitted to take advantage of an error that
he himself invited or induced the trial court to make.” State ex rel. Mason v. Griffin,
90 Ohio St.3d 299, 303, 737 N.E.2d 958 (2000). This is known as the invited error
doctrine. Id.
       {¶24} Consequently, given the facts, Appellant forfeited his rights and invited
the error. Forfeiture occurred because he did not object to the December 17, 2014 or
January 28, 2015 trial dates. He invited the error when he moved for a continuance
and caused the trial to be set for March 4, 2015.
       {¶25} This assignment of error lacks merit.
                              Second Assignment of Error
       “The discretion of the court to help the attorney for the opposing counsel,
Attorney Charles Bean, by having the court reporter walk back to me while I was in
court for Case No. 14 SC 00114 and hand deliver his motion for continuance in a
sealed letter which I opened. I was currently in the courtroom for these two cases,
case No. 14 SC 00114 and case No. 14 CV 100510. No. 14 CV 100510 which is a
bias that the court helped Attorney Bean notify me improperly. [sic] Court was not
                                                                                        -5-

yet in session at the time I received the hand delivered letter. These cases were both
scheduled at the same time. The letter containing this motion was in the Pittsburgh
post Office on December 16, 2014 and did not get to me until on or about December
22, 2014.”
       {¶26} This assignment of error alleges a claim of judicial bias. It appears
Appellant is claiming the trial court showed bias in favor of Appellee’s counsel when
the court had a court reporter hand deliver Appellee’s December 16, 2014 motion for
continuance to Appellant. Appellant believes the trial judge should have recused
himself because the trial judge was biased for Appellee’s initial counsel and/or biased
against Appellant.
       {¶27} Judicial bias has been described as “a hostile feeling or spirit of ill will or
undue friendship or favoritism toward one of the litigants or his attorney, with the
formation of a fixed anticipatory judgment on the part of the judge, as
contradistinguished from an open state of mind which will be governed by the law
and the facts.” State v. Dean, 127 Ohio St.3d 140, 2010-Ohio-5070, 937 N.E.2d 97, ¶
48 quoting State ex rel. Pratt v. Weygandt, 164 Ohio St. 463, 132 N.E.2d 191 (1956),
paragraph four of the syllabus.
       {¶28} Appellee discusses acts that do not constitute bias and the presumption
one has to overcome to prove bias. However, we do not need to engage in that
discussion to decide this assignment of error. Pursuant to R.C. 2701.03 and R.C.
2701.031, only the chief justice of the Supreme Court of Ohio, or his or her designee,
has the authority to determine a claim that a municipal court or county court judge is
biased or prejudiced. State v. Myers, 12th Dist. No. CA2012-12-027, 2014-Ohio-
3384, ¶ 27. R.C. 2701.031 “provides the exclusive means by which a litigant may
claim that a municipal court judge is biased and prejudiced.” Id. quoting State v.
Hunter, 151 Ohio App.3d 276, 2002–Ohio–7326, ¶ 17 (9th Dist.).               It is a basic
principal of Ohio law that appellate courts are without authority to pass upon issues of
disqualification or to void a judgment on the basis that a judge should be disqualified
for bias or prejudice. Beer v. Griffith, 54 Ohio St.2d 440, 441, 377 N.E.2d 775 (1978).
       {¶29} For those reasons, we are without authority to void a judgment on the
basis that a judge should be disqualified for bias or prejudice. This assignment of
error lacks merit.
                                                                                    -6-

                             Third Assignment of Error
       “It was noted by the court before by previous motions that I filed, that I have
medical conditions and extreme chronic daily pain and duress from a previous case. I
should have been granted a dismissal without prejudice based on my medical and
health conditions due to my inability to stand for long periods of time resulting from
the metal plate and screws that were inserted next to my knee cap. My orthopedic
surgeon in Pittsburgh removed the plate from my knee cap on or about the last week
of April 2015 in which I am still recovering.”
       {¶30} As previously stated, Appellant filed an “Amendment for the Record
Motion for Leave” on March 4, 2015, the day of trial, prior to the commencement of
trial. The language in this motion provides:

       Now comes the plaintiff respectfully ask the court for motion for leave of
       case number CV100510 without prejudice. Reason for this is a medical
       condition because of severe pain in my right knew [sic] and pelvis area,
       which I have plates in both, and I am scheduled with my Orthopedic
       Surgeon March 12, 2015 in Pittsburgh, PA.         I do not believe I can
       represent myself in court properly because of the severity of my chronic
       pain. If requested, I can produce proper medical documents.

3/4/15 Motion.
       {¶31} As aforementioned, the trial court was not sure if this motion asked for
dismissal or continuance.      Appellee moved to dismiss the matter with prejudice
pursuant to R.C. 2915.12. The trial court then determined Appellant’s motion was a
motion to dismiss, without prejudice. The trial court dismissed the case but took the
“with or without prejudice” issue under advisement and later dismissed the case with
prejudice.
       {¶32} Independently reviewing Appellant’s March 4, 2015 filing, the trial
court’s confusion is understandable. It could either be a motion to dismiss or a
motion for continuance.     However, in considering the language of the motion, in
conjunction with his previous filings, we find the motion was a Civ.R. 41(A) voluntary
dismissal.
                                                                                      -7-

       {¶33} Although, the March 4, 2015 filing does set forth that Appellant has a
medical condition, which is a reason for requesting a continuance, the filing is not
labeled a motion to continue; it does not use the word continue or an equivalent term,
and there is no request for the trial court to set the trial for a later date. Two months
prior to that filing, Appellant filed a motion for continuance that clearly was a motion
for continuance. 1/23/15 Motion. The motion was labeled “Motion for Continuance.”
1/23/15 Motion. The first line of that motion stated, “Plaintiff respectfully moves the
court for a continuance in above case * * *.” 1/23/15 Motion. Thus, it is clear
Appellant knew how to ask for a continuance. As such, we cannot conclude the
March 4, 2015 filing was a request for a continuance.
       {¶34} The other option is that the March 4, 2015 filing was a motion to
dismiss. As noted by the trial court, the phrase “without prejudice” was used in the
motion which is typically used in the dismissal of an action. Specifically, we note
such a motion is provided under Civ.R. 41(A).
       {¶35} The rule provides a plaintiff, without order of the court, may voluntarily
dismiss all claims asserted against a defendant by either filing a notice of dismissal
any time before the commencement of trial or filing a stipulation of dismissal signed
by all parties who have appeared in the action. Civ.R. 41(A)(1). “Unless otherwise
stated in the notice of dismissal or stipulation, the dismissal is without prejudice,
except that a notice of dismissal operates as an adjudication upon the merits of any
claim that the plaintiff has once dismissed in any court.” Civ.R. 41(A).
       {¶36} This rule is applicable to small claims courts; there are no inconsistent
procedures in the Chapter of the Revised Code governing small claims proceeding or
in the rule of court. R.C. 1925.16 (“Except as inconsistent procedures are provided in
this chapter or in rules of court adopted in furtherance of the purposes of this chapter,
all proceedings in the small claims division of a municipal court are subject to the
Rules of Civil Procedure, and Chapter 1901. and sections 2307.06 and 2307.07 of
the Revised Code, and all proceedings in the small claims division of a county court
are subject to the Rules of Civil Procedure, Chapter 1907., and sections 2307.06 and
2307.07 of the Revised Code.”).
       {¶37} The statements made at the March 4, 2015 trial indicate the trial court
received the motion prior to the commencement of trial.
                                                                                        -8-

       {¶38} Considering the timing and the language of the motion, we conclude it
was   a   Civ.R.   41(A)(1)(a)   notice   of   voluntary   dismissal   filed   before   the
commencement of trial and that the dismissal is without prejudice. Civ.R. 41(A).
       {¶39} When a case has been voluntarily dismissed under Civ.R. 41(A)(1), the
trial court patently and unambiguously lacks jurisdiction to proceed. See State ex rel.
Hummel v. Sadler, 96 Ohio St.3d 84, 2002–Ohio–3605, 771 N.E.2d 853 at ¶ 22. A
plaintiff's notice of voluntary dismissal made pursuant to Civ.R. 41(A)(1) is self-
executing; it requires no court action, and is effective on the date of filing. Discover
Bank v. Loncar, 7th Dist. No. 11 MA 47, 2012-Ohio-4113, ¶ 13; Brogdon v. Sibley
Murray, LLC, 5th Dist. No.2009 CA 139, 2010–Ohio–539, ¶ 9; Selker & Furber v.
Brightman, 138 Ohio App.3d 710, 714, 742 N.E.2d 203 (8th Dist.2000).
       {¶40} Therefore, since the motion was considered a notice of voluntary
dismissal pursuant to Civ.R. 41(A)(1), the trial court was without authority to rule on
Appellee’s motion to dismiss with prejudice and was without authority to enter a ruling
that the voluntary dismissal was with prejudice. See State ex rel. Ahmed v. Costine,
99 Ohio St.3d 212, 2003-Ohio-3080, ¶ 5 (Petitioner voluntarily dismissed his
complaint pursuant to Civ.R. 41(A)(1)(a) and as such the court no longer had
jurisdiction to consider his claims or respondent’s motion to dismiss.).
       {¶41} For those reasons, this assignment of error has merit.
                                   Conclusion
       {¶42} The first and second assignments of error lack merit.              The third
assignment of error has merit. The trial court’s decision that the case is dismissed
with prejudice is reversed. Appellant’s Civ.R. 41(A) motion was self-executing and as
such, the case was dismissed without prejudice.



Donofrio, P.J., concurs.

Waite, J., concurs.